DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
This Office action is in response to the communication filed 03/05/2021.
The Amendments to Claims 1 and 9, filed 03/05/2021, are acknowledged and accepted.
The Cancellation of Claims 8 and 17, filed 03/05/2021, are acknowledged and accepted.
Claims 19-20 are still withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 15, line 2, a channeled track and in claim 16, line 2, a claw.  The Specification does not disclose the terms “channeled track” or “claw”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4, 6-9, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besse (8335044) in view of Masaki et al. (2014-50420), hereinafter Masaki.
Regarding claim 1, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), the system comprising:  a puzzle assembly tool  having a handle (16, handle section) (col. 4, lines 19-20); an illuminator (66, two light emitting diodes) (col. 4, lines 66-67); a powered (68, battery) (col. 5, lines 4-5); and a planar body (16, housing) constructed of a unitary sheet of semi-rigid plastic having magnifying properties (62, magnifying glass) (col. 4, line 19-27), the planar body (16, housing) comprising a rectangular front-face (front part) (col. 4, lines 19-20); a rectangular rear-face (rear part) (col. 4, lines 19-20); a thickness separating the front-face from the rear-face (figure 2 shows the housing 14 has a thickness between a front and rear portions); an interface (18, operational section) able to affix to the handle (16, handle section) (col. 4, lines 19-21); and a periphery (figure 2); wherein said puzzle assembly tool comprises said handle (16, handle section) (col. 4, lines 19-20), said illuminator (66, two light emitting diodes) (col. 4, lines 66-67), and said planar body (14, housing) in functional combination, said illuminator (66, two light emitting diodes) integral with said handle (16, housing) and powered by said powerer during use (68, battery) (col. 5, lines 4-5) (col. 4, lines 19-27), said illuminator (66, two light emitting diodes) configured to illuminate (col. 4, lines 66-67), said planar body defined by said rectangular front-face, said rectangular rear-face integrally joined via said thickness and surrounded by said periphery (figure 2 and col. 4, lines 19-27).
Besse does not specifically disclose configured to illuminate puzzle pieces for assembly and said planar body configured to magnify said puzzle pieces during use and said puzzle pieces able to be manipulated via said planar body of said magnifier during puzzle-assembly.
Masaki discloses configured to illuminate puzzle pieces for assembly and said planar body configured to magnify said puzzle pieces during use and said puzzle pieces able to be manipulated via 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Besse with the puzzle assembly of Masaki for the purpose of providing a support system to assemble the jigsaw puzzle.
Regarding claim 4, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein said planar body is flexible (col. 4, lines 19-27).
Regarding claim 6, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein said powerer comprises at least one battery (col. 5, lines 4-6).
Regarding claim 7, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the illuminator (66, light emitting diodes) is activatable via a button (switch) (col. 5, lines 6-10).
Regarding claim 8, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the planar body (14, housing) comprises a beveled edge (figures 1 and 2 show rounded edges).
Regarding claim 9, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the handle (16, handle section) is arcuate (figure 2 shows a curved surface).
Regarding claim 11, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the illuminator comprises an LED light (66, light emitting diodes) (col. 4, lines 66-67 and col. 5, lines 1-4).

Regarding claim 14, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the lens comprises a Fresnel lens (Examiner notes that Fresnel lenses are used as magnifiers in illumination systems and Besse discloses an illumination and magnification systems) (col. 4, lines 53-65).
Regarding claim 15, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the interface comprises a channeled track (78, recess) (col. 5, lines 16-19).
Regarding claim 16, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), wherein the handle comprises a claw (76, interlocking projections) able to affix to the channeled track of the interface (col. 5, lines 16-19).

Claims 10, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besse (8335044) in view of Masaki et al. (2014-50420), hereinafter Masaki as applied to claim 10 above, and further in view of Rodriguez et al. (2010/0073545), hereinafter Rodriguez.
Regarding claim 10, Besse discloses all the limitations in common with claim 1, and such is hereby incorporated.
Besse fails to disclose wherein the illuminator illuminates from a bottom side of said handle.
Rodriguez discloses wherein the illuminator illuminates from a bottom side of said handle (paragraph 0064).

Regarding claim 12, Besse discloses all the limitations in common with claim 1, and such is hereby incorporated.
Besse fails to disclose wherein the illuminator comprises a non-LED light.
Rodriguez discloses wherein the illuminator comprises a non-LED light (paragraph 0058 discloses other light sources such as cold cathode fluorescent lamps can be alternatively used).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Besse with the illuminator and handle of Rodriguez for the purpose of illuminating the object being viewed.
Regarding claims 17, Besse discloses, in figures 1-4, a puzzle assembly system (10, medicine container data illumination and magnification system) (col. 4, lines 12-14), the system comprising:  a puzzle assembly tool  having a handle (16, handle section) (col. 4, lines 19-20); an illuminator (66, two light emitting diodes) (col. 4, lines 66-67); a powered (68, battery) (col. 5, lines 4-5); and a planar body (16, housing) constructed of a unitary sheet of semi-rigid plastic having magnifying properties (62, magnifying glass) (col. 4, line 19-27), the planar body (16, housing) comprising a rectangular front-face (front part) (col. 4, lines 19-20); a rectangular rear-face (rear part) (col. 4, lines 19-20); a thickness separating the front-face from the rear-face (figure 2 shows the housing 14 has a thickness between a front and rear portions); an interface (18, operational section) able to affix to the handle (16, handle section) (col. 4, lines 19-21); and a periphery (figure 2); wherein said puzzle assembly tool comprises said handle (16, handle section) (col. 4, lines 19-20), said illuminator (66, two light emitting diodes) (col. 4, lines 66-67), and said planar body (14, housing) in functional combination, said illuminator (66, two light emitting diodes) integral with said handle (16, housing) and powered by said powerer during use (68, 
Besse does not specifically disclose configured to illuminate puzzle pieces for assembly and said planar body configured to magnify said puzzle pieces during use and said puzzle pieces able to be manipulated via said planar body of said magnifier during puzzle-assembly; wherein the illuminator illuminates from a bottom side of said handle when activated.
Masaki discloses configured to illuminate puzzle pieces for assembly and said planar body configured to magnify said puzzle pieces during use and said puzzle pieces able to be manipulated via said planar body of said magnifier during puzzle-assembly (solution and paragraphs 0008 and 0014-0016).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Besse with the puzzle assembly of Masaki for the purpose of providing a support system to assemble the jigsaw puzzle.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Besse with the illuminator and handle of Rodriguez for the purpose of illuminating the object being viewed.
Regarding claim 18, Besse discloses all the limitations in common with claim 1, and such is hereby incorporated.
Besse fails to disclose further comprising set of instructions; and wherein the puzzle assembly system is arranged as a kit.
Masaki discloses further comprising set of instructions; and wherein the puzzle assembly system is arranged as a kit (paragraphs 0008 and 0025-0033).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Besse with the puzzle assembly of Masaki for the purpose of providing a support system to assemble the jigsaw puzzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872